     Case 1:19-cv-00245 Document 17 Filed 06/22/20 Page 1 of 3 PageID #: 268



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

SANDRA LEE BART,

       Petitioner,

v.                                           CIVIL ACTION NO. 1:19-00245

M. E. REHERMAN,
Warden, Alderson FPC,

       Respondent.


                       MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Eifert submitted to the

court her Findings and Recommendation on April 8, 2020, in which

she recommended that the court grant petitioner’s request to

withdraw her petition, (ECF No. 15); deny petitioner’s Petition

for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241, (ECF

No. 1); grant respondent’s request for dismissal, (ECF No. 9);

dismiss this action without prejudice, and remove this matter

from the court’s active docket.          (ECF No. 16.)

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file any objections to Magistrate Judge Eifert’s

Findings and Recommendation.         The failure of any party to file
  Case 1:19-cv-00245 Document 17 Filed 06/22/20 Page 2 of 3 PageID #: 269



such objections within the time allowed constitutes a waiver of

such party’s right to a de novo review by this court.           Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

       Objections to the Proposed Findings and Recommendation were

due by April 27, 2020.      Neither party filed any objections to

the Magistrate Judge’s Findings and Recommendation.

Accordingly, the court adopts the Finding and Recommendation of

Magistrate Judge Eifert as follows:

  1.     Petitioner’s request to withdraw her petition, (ECF No.

         15), is GRANTED;

  2.     Petitioner’s Petition for a Writ of Habeas Corpus

         Pursuant to 28 U.S.C. § 2241, (ECF No. 1), is DENIED;

  3.     Respondent’s request for dismissal, (ECF No. 9), is

         GRANTED;

  4.     This action is DISMISSED without prejudice; and

  5.     The Clerk is directed to remove this case from the

         court’s active docket.

       Additionally, the court has considered whether to grant a

certificate of appealability.      See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”          28 U.S.C. §

2253(c)(2).    The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and
                                    2
  Case 1:19-cv-00245 Document 17 Filed 06/22/20 Page 3 of 3 PageID #: 270



that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.             Accordingly, the

court DENIES a certificate of appealability.

     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 22nd day of June, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     3
